Citation Nr: 1404118	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-30 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cognitive disorder, NOS, claimed as memory loss due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claim for entitlement to service connection for a cognitive disorder, NOS, claimed as memory loss due to undiagnosed illness.  Subsequently, jurisdiction transferred to the RO in Winston-Salem, North Carolina.  

A hearing was held on March 9, 2012, by means of video conferencing equipment with the appellant in Winston-Salem, North Carolina, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.  


FINDING OF FACT

Service connection for posttraumatic stress disorder with cognitive disorder NOS was granted in a December 2013 rating decision, and there is no longer a case or controversy as to the issue pertaining to entitlement to service connection for cognitive disorder, NOS.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for cognitive disorder, NOS because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200. 

The Veteran's claim for service connection for cognitive disorder, NOS was subsumed and granted in a rating decision issued by the RO in December 2013 (the RO granted service connection for posttraumatic stress disorder with cognitive disorder NOS and contemplated the originally-claimed memory loss in providing an evaluation).  Therefore, the Board lacks jurisdiction over the issue of entitlement to service connection for cognitive disorder, NOS because that issue has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.

Accordingly, the Board does not have jurisdiction to review the issue on appeal.  Therefore, that issue is dismissed, without prejudice.


ORDER

The appeal as to the issue of entitlement to service connection for cognitive disorder, NOS, claimed as memory loss is moot, and the issue is dismissed for lack of jurisdiction.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


